DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8 is missing a period at the end of the claim.  Claim 9 recites “the first driving”.  Examiner assumes this is a typographical error and Applicant intended to claim “the first driving unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Claim 5 recites “semi-analog power supply signal”.  It is unclear what is meant by “semi-analog”.  The term is indefinite because the specification does not clearly redefine the term.  The scope of the subject matter cannot be determined by one of ordinary skill in the art, and thus claim 5 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonomura (US 2011/0310080).

Regarding claim 1, Tonomura discloses a data driver, comprising: a control unit (fig. 8, ¶ 68-78, selector circuits 58, 59), a data distribution unit (fig. 8, ¶ 68-78, DACs 51, 52), a first driving unit and a second driving unit (fig. 8, ¶ 68-78, Amps 53, 54),
wherein the data distribution unit is coupled with an input terminal of the first driving unit and an input terminal of the second driving unit respectively and is configured to provide a first data distribution signal to the input terminal of the first driving unit and a second data distribution signal to the input terminal of the second driving unit (fig. 8, ¶ 68-78, DACs 51, 52 coupled with Amps 53, 54);
the first driving unit is configured to generate a first data signal according to the first data distribution signal, and the second driving unit is configured to generate a second data signal according to the second data distribution signal, the first data signal and the second data signal having different voltage polarities (fig. 8, ¶ 68-78, positive Amp 53, negative Amp 54);
and the control unit is coupled with the input terminal of the first driving unit and the input terminal of the second driving unit respectively, and is configured to control the input terminal of the first driving unit and the input terminal of the second driving unit to be in short circuit or disconnected according to a power-on reset signal (fig. 8, ¶ 68-78, selector circuits 58, 59 controlled based on high or low of signal STB, e.g., input terminals of amps short-circuited via same charge share voltage when STB is H).

	Regarding claim 2, Tonomura discloses wherein the control unit is configured to control the input terminal of the first driving unit and the input terminal of the second driving unit to be in short circuit when not detecting the power-on reset signal and to control the input terminal of the first driving unit and the input terminal of the second driving unit to be disconnected when detecting the power-on reset signal (fig. 8, ¶ 68-78, selector circuits 58, 59 controlled based on high or low of signal STB, e.g., input terminals of amps short-circuited via same charge share voltage when STB is H, input terminals of amps disconnected when STB is L).

	Regarding claim 3, Tonomura discloses wherein the data distribution unit comprises a first digital to analog converter and a second digital to analog converter (fig. 8, ¶ 68-78, DACs 51, 52),
	wherein the first driving unit comprises a first operational amplifier and the second driving unit comprises a second operational amplifier (fig. 8, ¶ 68-78, Amps 53, 54),
	wherein an output terminal of the first digital to analog converter is coupled with an input terminal of the first operational amplifier, and an output terminal of the second digital to analog converter is coupled with an input terminal of the second operational amplifier (fig. 8, ¶ 68-78).

	Regarding claim 6, Tonomura discloses a charge sharing unit coupled to an output terminal of the first driving unit and an output terminal of the second driving unit respectively (fig. 8, ¶ 68-78, charge share switch 57).

	Regarding claim 7, Tonomura discloses a display device, comprising the data driver according to claim 1 (fig. 8, ¶ 68-78, see also ¶ 2-3).

	Regarding claim 8, Tonomura discloses a control method for a data driver, applied to the data driver according to claim 1, which comprises: the control unit controls the input terminal of the first driving unit and the input terminal of the second driving unit to be in short circuit or disconnected according to the power-on reset signal (fig. 8, ¶ 68-78, selector circuits 58, 59 controlled based on high or low of signal STB, e.g., input terminals of amps short-circuited via same charge share voltage when STB is H).

	Regarding claim 9, this claim is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tonomura in view of Shimizu (US 6,046,633).

	Regarding claim 4, Tonomura discloses wherein a voltage polarity of the first data signal is positive, a voltage polarity of the second data signal is negative (fig. 8, ¶ 68-78, gray scale voltages VP, VN).
	Tonomura fails to disclose a falling edge delay time of the second data signal is longer than a rising edge delay time of the first data signal.
	Shimizu teaches a falling edge delay time of the second data signal is longer than a rising edge delay time of the first data signal (figs. 5-7, see col. 5, see also cols. 8-10, amps fast/slow in rise/decay disclosed; e.g., see fig. 7, RST delay time added to eliminate overshoot/undershoot).
	Tonomura and Shimizu are both directed to data drivers for liquid crystal displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tonomura with the device of Shimizu since such a modification eliminates undershoot and overshoot (Shimizu, abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tonomura in view of Kim et al. (US 2021/0202673).

	Regarding claim 5, Tonomura fails to disclose wherein the data distribution unit is configured to receive an analog power supply signal generated by a boost circuit within a timing controller and a semi-analog power supply signal generated by an integrated power management circuit within the timing controller.
	Kim teaches wherein the data distribution unit is configured to receive an analog power supply signal generated by a boost circuit within a timing controller and a semi-analog power supply signal generated by an integrated power management circuit within the timing controller (¶ 52, timing controller and the power supply circuit may be integrated; ¶ 60, e.g., boost converter disclosed, HVDD disclosed).
	Tonomura and Kim are both directed to display driving circuits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Tonomura with the timing controller of Kim since such a modification provides circuits may be integrated into one circuit (Kim, ¶ 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Matsuda (US 2011/0007063)
La (US 2005/0174344)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626